Case 3:19-cv-00221-TMB Document 5-1 Filed 11/14/19 Page 1 of Exhibit
                                                             3       A
                                                            Page 1 of 3
Case 3:19-cv-00221-TMB Document 5-1 Filed 11/14/19 Page 2 of Exhibit
                                                             3       A
                                                            Page 2 of 3
Case 3:19-cv-00221-TMB Document 5-1 Filed 11/14/19 Page 3 of Exhibit
                                                             3       A
                                                            Page 3 of 3
